Citation Nr: 0102173	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-36 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of an 
inguinal hernia, assigned a noncompensable rating.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran was discharged from service in August 1969, 
having served over two years on active duty.  

The veteran also developed a claim for service connection for 
post-traumatic stress disorder (PTSD).  Subsequent to a 
hearing before a Department of Veterans Affairs (VA) Regional 
Office (RO) hearing officer, service connection and a 30 
percent rating were awarded for the PTSD in a decision of 
October 1998.  The veteran did not disagree with the rating, 
and hence, the issue of a rating in excess of 30 percent for 
the PTSD is not before the Board of Veterans' Appeals (Board) 
for appellate review.  

The veteran further claimed that service connection was 
warranted for a left lower leg disorder in 1996.  While the 
claim was denied by the RO in 1996 and 1998, he has not filed 
a notice of disagreement with these determinations.  
Accordingly, this issue was not developed for appellate 
review and is therefore not properly before the Board.    

FINDING OF FACT

There has been no recurrence of the inguinal hernia; however, 
the veteran has objectively confirmed complaints of pain 
associated with scarring due to left herniorrhaphy.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of an 
inguinal hernia have been  met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 4.113, Part 4, Codes 7804, 7338 
(2000)


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that the veteran provided information regarding 
treatment in August 1999.  However, he indicated that this 
treatment was for PTSD, a disorder which is not at issue 
before the Board.  The Board further notes that the veteran 
has been awarded Social Security Administration (SSA) 
benefits, and the complete SSA folder has not been obtained.  
However, a review of the SSA decision indicates that the 
finding the veteran was under a disability was based on 
psychiatric disorder.  It was specifically reported that 
there was no objective physical evidence to preclude physical 
activity, and the veteran testified that from a purely 
physical standpoint, he was capable of at least sedentary 
work.  

In January 1969, during the veteran's period of service, he 
complained of pain in the right inguinal area.  Examination 
showed a small right inguinal hernia.  He underwent an 
inguinal hernioplasty in February 1969, and, when seen in 
April 1969 for follow-up treatment, the right inguinal hernia 
was considered healed prior to that treatment.  

When the veteran received VA medical treatment in October 
1995, he reported sharp shooting pain from the scrotum down, 
not associated with movement.  There was no scrotal swelling.  
The veteran indicated that other physicians had diagnosed the 
condition as excess scar tissue.  A neurological consultation 
was recommended.  On this consultation in November 1995, he 
had sharp pain from the scrotum to the right knee.  He stated 
the pain lasted from three minutes to 12 hours.  He further 
stated that his physician had told him he had a small right 
inguinal hernia.  After examination, the assessment was right 
obturator neuropathy, stable.  In a July 1996 treatment note, 
the veteran reported the history of hernia repair.  He stated 
that he had groin pain, but did not desire an operation to 
alleviate this.  The assessment included status post right 
inguinal hernia repair, now with a small bulge.  In an 
additional treatment note later in 1996, the veteran noted 
continuous pain, worse in the area of the old lesion.  There 
was a slight weakness of the right inguinal wall, with no 
appreciable bulge.

The veteran was examined for compensation purposes by the VA 
in February 1996, at which time he complained of sensitivity 
and a "pinched nerve" in the left inguinal area.  Objective 
findings were not remarkable.  There were bilateral 
herniorrhaphy scars in the inguinal area, more severe on the 
right.  While he complained of some sensitivity, there was no 
evidence of hernia and the inguinal areas were intact 
bilaterally.  The diagnoses included nerve sensitivity in the 
left inguinal region involving scar tissue from the repaired 
herniorrhaphy; and by history there was no evidence of a 
problem with his digestion or digestive mechanism.  

A statement from a VA treating physician in December 1996 was 
principally on conditions other than the inguinal hernia at 
issue.  The history of injury in service was noted, and it 
was reported that the healing was prolonged.  

The veteran presented testimony at a formal hearing before a 
VA hearing officer in December 1996.  He reported on the 
surgery in service, and noted that there were postoperative 
complications.  (Transcript, hereinafter T-16, 17)  He noted 
that he presently had pain that made it difficult to stand up 
straight or lay flat on his back to sleep.  (T-16)  He also 
noted neuropathy, which resulted in shooting pain back from 
the groin down.  (T-17)

The veteran was again examined for compensation purposes by 
the VA in September 1998.  At that time, he reported 
occasional tenderness in the inguinal area, which had 
worsened over the years.  On examination, there was a very 
pale, faded old inguinal herniorrhaphy scar on the right.  
The abdomen was bulging, with poor abdominal musculature.  
There were somewhat dilated rings in the right and left side 
without specific herniation.  The veteran reported a 
subjective sensation of pain when feeling the right inguinal 
ring.  Motion of the hip joint was entirely normal, and 
motion of the thigh did not cause any pain.  The diagnoses 
were well healed right inguinal herniorrhaphy and pain in the 
area of the left inguinal herniorrhaphy of unclear cause, 
with no evidence of obturator neuropathy.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The current zero percent rating is appropriate when the 
inguinal hernia is remediable.  For a 10 percent rating to be 
warranted, the postoperative inguinal hernia must be 
recurrent, readily reducible and well supported by truss or 
belt.  38 C.F.R. § 4.114, Part 4, Code 7338 (2000)

The veteran has reported pain as a result of the 
herniorrhaphy, limiting his ability to stand up straight or 
sleep.  However, on repeated compensation examinations, the 
hernia was considered well repaired and not resulting in any 
significant objective symptomatology.  He has not 
demonstrated a need for regular treatment for this 
disability, and, when he was seen in 1996, there was no 
obvious bulge resultant from the hernia.  

In this case, there is no indication that his hernia has 
recurred.  Thus, the criteria for a compensable rating under 
Code 7338 have not been met.  However, as set forth above, 
the record contains the veteran's subjective complaints of 
pain in the area of his right inguinal hernia surgical scar.  
A 10 percent evaluation for scars is warranted when they are 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Diagnostic Code 7804.  Objective indications of pain 
were noted on VA examinations.  Thus, an initial 10 percent 
rating for his hernioplasty scar is warranted.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


ORDER

A 10 percent rating for residuals of an inguinal hernia is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.     



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

